Title: To John Adams from John Lillie, 30 April 1799
From: Lillie, John
To: Adams, John



Sir
Milton 30th April 1799

The trouble I have given you of interesting yourself in my behalf for the appointment I requested in the Army of the United States, fills a mind with gratitude, who was once a Soldier, and whose heart, I hope will ever be the seat of sensibility and consideration. I think the Secretary of War must be misinformed respecting the appointments of Officers in Massachusetts, and from my own knowledge, there is but one (and he is a Subaltern) between Boston and Rhode Island, in those five large & respectable Counties. Viz Norfolk, Plymouth, Bristol, Dukes and Barnstable.
In order to do justice to your good opinion & recommendation of me as a Military character, I can only say, Sir, that
If my services in the action, and assisting, in the retreat from Long Island! If with six Men, in a small Boat, after Governors Island had been abandoned by our Army, I went over, unspiked the Cannon, fired upon the Roebuck Ship of 44 Gun’s, which lay under the Battery; obliged her to slip her Cables, and retire to Staten Island; by which means, we were enabled to go over in the night with 100 Men, and brought over all the Cannon and stores to N York.
If the service performed by me in assisting with two twelve pounders only (in the open Field) in cannonading the Frigate Rose laying in the East River (Commanded by Comodore Wallis) and obliged her to move from her Moorings.
If by assisting in the defence of Chatterdons Hill with two six pounders, in the front of our Army at the white Plains with General McDougal, four hours, in the presence of the whole British Army.
If on our retreat through the Mire of New Jersey in rains & tempestuous weather, Bootless & scarcely a Shoe, when the Soldiers were so disheartned, that a whole Brigade of Militia, to which I was annexed, deserted me in one night, and left my Artillery without protection, except a small Band of veterans, which with some address I prevailed upon to stay by me.
If on that memorable, that most important night for America, I did my part at Trentown in taking the Corps of Hessians! which may almost be said, sealed the Independence of our Country! If in the advance of our little shatterd Army at the attack on Princetown; almost barefooted marchd over the frozen ground, where the brave General Mercer fell within six feet of my side in the first of the action.
If at Chadsford, on the river Brandywine, I sustained the heat of the battle, and brought off my Artillery safe!
If on that dark, dismal Night, with General Wayne at the Paoli on the Lancaster Road, (on the recollection of this sad catastrophy the Eye of humanity must ever weep) our detachment being about 1200 Men; 300 of which was Massacreed in one hour, by a party of 2000 commanded by General Gray; I brought off my Artillery, through rocky Fields and Woods, after once having been surrounded by the Enemy, of which they afterwards boasted, in their public prints I had surrendered to them in the combat! If being in the front of the Colum with General Wayne, on the attack at Germantown, and pursued the Enemy ‘till we were ordered to halt, I supported the character of a Soldier through the day! If on that melting Sunday at Monmouth, (in addition to my other duties) I took the first prisoner by single combat, a Serjeant of Grenadiers with his Arms, and brought him to General Lee, from whom we obtained the earliest information, of the Enemy’s force & position!
If at the close of nine year’s service (as far as I know my own Heart & actions) I sheathed a Sword without being tarnished with dishonor; that had been the Companion of my toils during that period! If by still retaining an inflexible attachment to my Country, its Constitution and its Law’s, and still have a zeal to defend it against all its Enemies! If there is any merit in those small transactions, I only claim my little share; having only done my duty on the theatre of the late War! If those circumstances be real, then, you will not blush, at having given me your approbation, & confidence, for a recommendation as far as it has already extended! And be assured, Sir, it will at all times be my ambition to merit your good opinion and that of my Country.
I am Sir with the greatest respect your most obedient humble servant

John Lillie